COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-05-333-CV
 
 
SUSAN A. SCOTT                                                               APPELLANT
 
                                                   V.
 
RICHARDSON INDEPENDENT                                                    APPELLEE
SCHOOL
DISTRICT
 
                                              ------------
 
             FROM
THE 68TH DISTRICT COURT OF DALLAS COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
Appellant Susan A. Scott
seeks to appeal from a judgment of the trial court dated April 27, 2005
relating to payment of delinquent taxes on real property located in Richardson,
Texas.[2]  We dismiss the appeal.




The trial court=s judgment awarded back taxes for 2003 and 2004 to plaintiff
Richardson Independent School District and intervenors City of Richardson and
Dallas County.  The back taxes, plus
penalties, interest, costs, and attorneys= fees were assessed against defendants Dallas W. Scott a/k/a Robert W.
Scott and American General Finance, Inc. (In Rem Only).  The judgment also orders the property sold to
satisfy these monetary awards.
Appellant filed a notice of
appeal complaining of the trial court=s judgment.  On September 19,
2005, this court notified Appellant that it was concerned she may not have
standing to appeal from the trial court=s April 27, 2005 judgment because she was not a party to the
judgment.  We informed Appellant that
unless she responded by September 29, 2005 and presented grounds for continuing
this appeal, the appeal may be dismissed. 
See Tex. R. App. P.
43.2(f).




Appellant has not filed a
response.  Texas courts have long held
that an appealing party may not complain of errors that do not injuriously
affect it or that merely affect the rights of others.[3]  Because Appellant has failed to establish
that she has standing to appeal from the trial court=s judgment, we dismiss this appeal.  See Tex.
R. App. P. 43.2(f).
PER CURIAM
PANEL D: 
HOLMAN, GARDNER, and WALKER, JJ.
DELIVERED: 
October 27, 2005
 




[1]See Tex. R. App. P. 47.4.


[2]On
August 26, 2005, the Supreme Court of Texas transferred this appeal from the
Court of Appeals for the Fifth District of Texas to our court.


[3]See
Torrington Co. v. Stutzman, 46 S.W.3d 829, 843 (Tex.  2000); Texas Workers=
Comp. Ins. Fund v. Mandlbauer, 988 S.W.2d 750, 752 (Tex.
1999); Buckholts Indep. Sch. Dist. v. Glaser, 632 S.W.2d 146, 150 (Tex.
1982); Jackson v. Fontaine's Clinics, Inc., 499 S.W.2d 87, 92 (Tex.
1973); Shell Petroleum Corp. v. Grays, 131 Tex. 515, 114 S.W.2d 869, 870
(1938).